Title: From John Adams to Alexander Bryan Johnson, 5 November 1820
From: Adams, John
To: Johnson, Alexander Bryan



dear Sir
Montezillo November 5th. 1820

I received with pleasure your favour of October 26th. A Seat in the Convention as it is the Spontanious evidence of the kindness of my fellow Citizens—is indeed a gratifications to my feelings—If I should make my exit in the service it will be EUTHANA—but whether my attendance will be any assistance to the deliberations of that great Assembly who are to revise the Constitution, I know not—Forty years ago I flatter myself I did some good in the formation of it, especially by preventing the Sovereign Authority from being placed entirely in one Representative Assembly—
I am pleased to find, that you think well of the Defence of the American Constitutions. I think I can say without Vanity that, that Work contains a greater Number, and Variety of Solemn warnings against the dangers of Republican Governments in every form and shape in which they have ever existed, than are to be found in every Work—Ancient or Modern—now extant. It was written for that express purpose as a warning to the People of France, as well as to the People of America—And I hope it will be so, to the South Americans, as well as to all Europe. The South Americans have got it Translated into Spanish, and are endeavouring to Copy it System—The Germans have it Translated into their Language—And they may derive some benefit from it if they please But whether the People of Europe, or South America have any Common principles upon which they can Unite—or any common Intelligence capable of adopting and persevering in any regular system remains to be determined—
I have great pleasure in the assurance I have received from various quarters of the happiness of your family and the promising Characters of your Children—I hope you are pleased with the Study, and Practice of the Law—and Congratulate you upon the growth rapid growth of your City, to Opulance and grandure—
my love to every Branch of your family  We are in daily expectation of seeing Mrs Clark here—with her dear Susan, and the sooner they arrive, the sooner our anxiety will be relieved—
I am affectionately your
John Adams